                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

TRISTIAN DON BOWENS,                                        )
                                                            )
                        Petitioner,                         )
                                                            )
v.                                                          ) Case No. CIV-17-61-R
                                                            )
                                                            )
JOE ALLBAUGH, Director,                                     )
                                                            )
                        Respondent.                         )

                                                ORDER

        Petitioner, a state prisoner appearing pro se, seeks a writ of habeas corpus under 28

U.S.C. § 2254 regarding his conviction in the District Court of Grady County in Case No.

CF-2011-213. See Doc. 1, at 1. Petitioner was tried by jury, convicted of one count of lewd

molestation after two or more prior felony convictions, and sentenced to twenty-five years

in prison. Id.; Doc. 33, at 1–2. Pursuant to 28 U.S.C. § 636(b)(1), the matter was referred

to then-United States Magistrate Judge Charles B. Goodwin1 for preliminary review. On

July 11, 2018, Judge Goodwin issued a Report and Recommendation (“R&R”), wherein

he recommended the Petition be denied. See Doc. 33. The matter is currently before the

Court on Petitioner’s timely objection2 to the R&R, see Docs. 34, 36, which gives rise to



                                                            
1
   On January 5, 2018, the President of the United States nominated Judge Goodwin to serve as a United
States District Judge for the United States District Court for the Western District of Oklahoma. The Senate
confirmed the nomination on August 28, 2018, and Judge Goodwin received his judicial commission on
August 31, 2018.
2
   On February 1, 2019, Petitioner filed a document titled “Motion to Vacate United States Magistrate’s
Report and Recommendation Requesting Reissue Anew for Clarification and Inclusion of All Issues” (Doc.
36). The Court treats this as a supplement to Petitioner’s original objection and considers both documents
in conducting its de novo review of the R&R.
the Court’s obligation to undertake a de novo review of those portions of the R&R to which

Petitioner makes specific objection. Having conducted this de novo review, the Court

ADOPTS Judge Goodwin’s R&R and DENIES Petitioner habeas relief.

I.      Background

        Judge Goodwin’s R&R recites relevant factual background for this case; the Court

need not repeat that background here. However, the Court will summarize this case’s

procedural history, given Petitioner’s numerous state court filings. Petitioner was convicted

in District Court of Grady County on November 1, 2013; he was sentenced to twenty-five

years imprisonment on January 10, 2014. Doc. 1, at 1. Petitioner appealed his conviction

to the Oklahoma Court of Criminal Appeals (“OCCA”), which affirmed Petitioner’s

conviction and denied him relief on March 23, 2015. See Doc. 2-2.3

        Petitioner filed an application for postconviction relief on October 19, 2015,

asserting a litany of evidentiary and procedural errors, purported violations of his due

process and confrontation rights, and ineffective assistance of trial and appellate counsel.

See Docs. 2-3–2-4. The state district court denied Petitioner’s application on August 30,

2016, and the OCCA affirmed this denial on December 1, 2016. See Docs. 2-7, 2-9.




                                                            
3
   Petitioner raised the following eight grounds for relief on direct appeal: “(1) whether he was bound over
at preliminary hearing based on evidence admitted in violation of his right to confrontation; (2) whether
prosecutorial misconduct denied him a fair trial; (3) whether the trial court’s refusal to allow cross-
examination into motivation and bias tied to theory of defense denied him a fair trial and due process; (4)
whether the evidence was sufficient to prove lewd molestation; (5) whether his right to a speedy trial was
violated; (6) whether the interpreter at trial was a qualified legal interpreter; (7) whether recorded
conversations violated the Oklahoma Security of Communications Act; and (8) whether he received the
effective assistance of counsel.” Doc. 2-2, at 1–2.


                                                     2
 
        Before the OCCA affirmed the state court’s denial of his first postconviction

application, Petitioner filed a “Motion to Vacate Judgment and Sentence” on October 24,

2016. See Doc. 2-10. In this motion Petitioner argued that his due process rights were

violated when (1) the state presented hearsay testimony from his minor victim, K.L.,

without proper notice under Oklahoma state law and (2) the state court judge remanded for

a second preliminary hearing after sustaining Petitioner’s motion to quash. Id. at 1–5.

Construing Petitioner’s motion as a second application for postconviction relief, the state

court adopted the state’s response to the motion and denied the application. See Docs. 2-

12–2-13. The OCCA affirmed the state court’s disposition on February 10, 2017, finding

any claims raised by Petitioner in his second application either waived or procedurally

barred. See Doc. 13-13.4

        Now petitioning for a writ of habeas corpus, Petitioner raises the following grounds

for relief:

                Ground 1: the state court abused its discretion by remanding
                 Petitioner’s case for a new preliminary hearing after granting his
                 motion to quash;

                Grounds 2-A and 2-B: the state court violated Petitioner’s
                 constitutional rights under the Due Process and Confrontation Clauses
                 by admitting testimonial hearsay evidence;

                Ground 2-C: the state court erred by allowing the victim’s mother,
                 Kassie Shaw, to testify at trial about statements the victim made to
                 her;

                Ground 3: the State committed prosecutorial misconduct;

                                                            
4
   Petitioner also filed a third application for postconviction relief (Doc. 32); the state district court denied
the application on July 6, 2017, and the OCCA affirmed the denial on September 18, 2017. See Doc. 19-1.


                                                       3
 
              Ground 4: Petitioner was deprived of his right to present a complete
               defense when child-victim hearsay evidence was admitted without
               notice, as required by state law;

              Ground 5: the state court violated Petitioner’s due process rights by
               allowing the victim’s mother to testify about telephone conversation
               between herself and Petitioner; and

              Ground 6: the State offered insufficient evidence to establish
               probable cause at Petitioner’s second preliminary hearing.

See Docs. 1, 2, 16, 19.5

II.    Analysis

       As stated, the Court shall review de novo those portions of the R&R to which

Petitioner makes specific objection. See Fed. R. Civ. P. 72(b)(3) (“The district judge must

determine de novo any part of the magistrate judge’s disposition that has been properly

objected to.”); United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir. 1996) (“[A]

party’s objections to the magistrate judge’s report and recommendation must be both

timely and specific to preserve an issue for de novo review by the district court . . . .”). As

Petitioner is pro se, the Court liberally construes his habeas petition and objection to the

R&R. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However, even liberally

construing his objection, Petitioner fails to object to Judge Goodwin’s disposition of

Ground 4 for habeas relief. Accordingly, Petitioner waives de novo review, and the Court

adopts the R&R as to Ground 4.




                                                            
5
  Grounds 2-C, 5, and 6 (denominated by Petitioner as “Supplement Argument for Ground 2(A),” “Ground
Seven,” and “Ground Eight”) were raised in a supplement to Petitioner’s habeas petition, after Judge
Goodwin granted Petitioner’s motion to amend the petition. See Docs. 17–19.


                                                 4
 
       Petitioner objects to Judge Goodwin’s disposition of the remaining grounds for

habeas relief. But Petitioner offers no basis upon which to question Judge Goodwin’s

thorough analysis of the issues. Accordingly, the Court adopts Judge Goodwin’s R&R and

denies Petitioner habeas relief on each of the following grounds.

       (A)    Ground 1

       Judge Goodwin held that Petitioner’s Ground 1 for habeas relief is procedurally

barred and that Petitioner has failed to show the cause and prejudice or potential for a

miscarriage of justice necessary to overcome this bar. See Cummings v. Sirmons, 506 F.3d

1211, 1224 (10th Cir. 2007) (“[W]e do not address issues that have been defaulted in state

court on an independent and adequate state procedural ground, unless the petitioner can

demonstrate cause and prejudice or a fundamental miscarriage of justice.” (internal

quotation marks and citation omitted)). Petitioner first raised Ground 1 in his second

application for postconviction relief. See Doc. 33, at 6; see also Docs. 2-3, 2-10. The OCCA

declined to address the merits of Petitioner’s claim, finding that Petitioner waived

consideration of the claim by failing to raise it on direct appeal. See Docs. 2-9, 13-13.

       “Before a federal court may grant habeas relief to a state prisoner . . . . [he] must

give the state courts an opportunity to act on his claims before he presents those claims to

a federal court in a habeas petition.” O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); see

also 28 U.S.C. § 2254(b)(1)(A). “In all cases in which a state prisoner has defaulted his

federal claims in state court pursuant to an independent and adequate state procedural

rule”—like Oklahoma’s bar on raising claims for postconviction relief that could have been

raised on direct appeal—“federal habeas review of the claims is barred unless the prisoner


                                              5
 
can demonstrate cause for the default and actual prejudice as a result of the alleged

violation of federal law, or demonstrate that failure to consider the claims will result in a

fundamental miscarriage of justice.” Coleman v. Thompson, 501 U.S. 722, 750 (1991); see

also Smith v. Workman, 550 F.3d 1258, 1267 (10th Cir. 2008) (“Petitioner’s substantive .

. . claim is procedurally barred given that the OCCA deemed the claim[] waived on an

independent and adequate state law ground . . . because it was not raised on direct appeal.”

(citing Clayton v. Gibson, 199 F.3d 1162, 1175 (10th Cir. 1999))).

       As cause and prejudice for the default of Ground 1, Petitioner asserts ineffective

assistance of counsel. See Doc. 1, at 5. “Ineffective assistance of counsel . . . is cause for a

procedural default,” but an ineffective assistance claim must “be presented to the state

courts as an independent claim before it may be used to establish cause for a procedural

default.” Murray v. Carrier, 477 U.S. 488–89 (1986). Moreover, “an ineffective-

assistance-of-counsel claim asserted as cause for the procedural default of another claim

can itself be procedurally defaulted . . . .” Edwards v. Carpenter, 529 U.S. 446, 453 (2000).

“In such a situation, a habeas petitioner must excuse an additional layer of procedural

default by satisfying the cause and prejudice standard as to the ineffective assistance

claim.” Griffin v. Scnurr, 640 F. App’x 710, 720 (10th Cir. 2016) (citing Edwards, 529

U.S. at 453).

       Petitioner finds himself in this “double default” scenario. See Doc. 33, at 9.

Petitioner did not raise Ground 1 until his second application for postconviction relief, and

the state courts found Ground 1 waived by Petitioner’s failure to raise it on direct appeal.

Moreover, Petitioner never argued in his state filings that ineffective assistance of counsel


                                               6
 
caused the procedural default of this ground for postconviction relief. Petitioner did raise

an ineffective assistance claim in his first application for postconviction relief, but that

ineffective assistance claim did not pertain to the merits of Ground 1. See Griffin, 640 F.

App’x at 720 (finding that, while petitioner raised an ineffective assistance of counsel claim

in his state petition for postconviction relief, the ineffective assistance claim did not pertain

to a particular theory for habeas relief and was, therefore, defaulted).

       In his objection to the R&R, Petitioner now argues that he raised Ground 1, along

with an accompanying ineffective assistance of counsel claim, in his first postconviction

application. See Doc. 36, at 2–3. Petitioner’s assertions are simply untrue. Petitioner

specifically points to Proposition II of his first postconviction application as covering the

issues presented in Ground 1, but Proposition II, while touching on pretrial matters,

addressed alleged violations of Petitioner’s right to a speedy trial and the state court’s abuse

of discretion in allowing the state to amend the information. See Doc. 2-3, at 11–17; Doc.

2-4, at 8–11; see also Doc. 36, at 2. Ground 1, on the other hand, concerns the state court’s

alleged error in remanding for a second preliminary hearing after granting Petitioner’s

motion to quash. See Doc. 1, at 5; Doc. 2, at 1–6. Petitioner did indeed argue ineffective

assistance of counsel as cause for his procedural default of Proposition II in his first

postconviction application—but Proposition II is not Ground 1 for habeas relief.

       Despite Petitioner’s protestations to the contrary, Ground 1’s substance first appears

in Petitioner’s second postconviction application—and in that second application,

Petitioner raises no ineffective assistance claim at all. See Doc. 2-10. Petitioner has failed

to argue any cause and prejudice for the default of an ineffective assistance claim pertaining


                                               7
 
to Ground 1 and, therefore, cannot show cause and prejudice with respect to Ground 1’s

default. Neither has Petitioner shown that failure to consider Ground 1 will result in a

fundamental miscarriage of justice, an exception to procedural bar that “applies to a

severely confined category: cases in which new evidence shows ‘it is more likely than not

that no reasonable juror would have convicted [the petitioner].’” McQuiggin v. Perkins,

569 U.S. 383, 394–95 (2013) (alteration original) (quoting Schlup v. Delo, 513 U.S. 298,

329 (1995)); see also Ballinger v. Kerby, 3 F.3d 1371, 1375 (10th Cir. 1993) (noting that

the fundamental miscarriage of justice exception is “extremely narrow” and “implicated

only in ‘an extraordinary case, where a constitutional violation has probably resulted in the

conviction of one who is actually innocent’” (quoting Carrier, 477 U.S. at 496)).

Accordingly, the Court adopts Judge Goodwin’s R&R as to Ground 1.

        (B)     Grounds 2-A and 2-B

        Petitioner also objects to Judge Goodwin’s disposition of Grounds 2-A and 2-B for

habeas relief. See Docs. 34, 36. Both grounds deal with evidentiary rulings made by the

state court in Petitioner’s second preliminary hearing. In Ground 2-A, Petitioner argues

that his Confrontation Clause rights were violated by admitting statements the victim made

to her mother. See Doc. 1, at 6–7; Doc. 33, at 5–6. In Ground 2-B, Petitioner argues that

the state court erred by admitting and relying on transcripts from his first preliminary

hearing at his second preliminary hearing, over Petitioner’s objections. See Doc. 1, at 6–7;

Doc. 33, at 14–15.6 Judge Goodwin denied relief on both grounds, and Petitioner objects.


                                                            
6
   Petitioner’s Ground 2 is not split into subparts (A) and (B) in his habeas petition, though he does seem to
bifurcate it in some manner. For “Ground Two” Petitioner states, “Violation of Confrontation and Due


                                                      8
 
        As Grounds 2-A and 2-B deal with Petitioner’s preliminary hearings, some

contextualizing background information is needed. Petitioner was initially charged by

information with Rape in the First Degree of K.L., a ten-year-old child. O.R. 1.7 He was

bound over for trial on this charge on November 16, 2011. Id. at 85. The state subsequently

amended the information on April 17, 2012, replacing the rape charge with one count of

lewd molestation. Id. at 153; Second Prelim. Hr’g Tr. 4–5. Petitioner’s defense counsel

moved to quash this amended information on July 5, 2012. O.R. 164–72. Counsel’s motion

centered on Petitioner’s first preliminary hearing, at which Kassie Shaw, K.L.’s mother,

testified about statements K.L. made to her the night Petitioner molested K.L. Id. Counsel

argued that the state court’s admission of Ms. Shaw’s testimony violated Petitioner’s

confrontation rights under the Sixth Amendment to the United States Constitution. Id. And

given that the state relied solely on Ms. Shaw’s testimony about K.L.’s statements, counsel

asserted that the case should be dismissed for insufficient evidence. Id. In light of the

amended information and Petitioner’s motion, the state court remanded the case for a

second preliminary hearing. Id. at 173. Following this second preliminary hearing, the state

court found probable cause for the charge of lewd molestation, and Petitioner was once

again bound over for trial. Id. at 211.



                                                            
process, 6th and 14th Amendments to the U.S. Constitution denied petitioner a fair hearing and
confrontation.” Doc. 1, at 6. Underneath the “Supporting facts” section of the petition, Petitioner begins
with the following: “Hearsay statements admitted a[t] preliminary hearing denied confrontation because
declarant was not found unavailable and did not testify.” Id. at 6–7. The next line begins with “II.,” followed
by, “Confrontation and Due process was denied in the second preliminary hearing after remand . . . by the
court’s use of transcripts to bind petitioner over for trial, over petitioner’s objections to the hearsay and in
the absence of the state laying proper predicate to introduce them.” Id. at 7.
7
   “O.R.” refers to the “Original Record” from the state court proceedings.


                                                       9
 
        In Ground 2-A of his habeas petition, Petitioner again challenges the admission of

statements by K.L. through her mother’s testimony. See Doc. 1, at 6–7. Unlike with Ground

1, Petitioner raised Ground 2-A on direct appeal, and the OCCA denied him relief, writing,

        The statements K.L. made to her mother in their home immediately after the
        assault were not testimonial in nature and accordingly, their admission at
        preliminary hearing did not violate Bowens’ confrontation rights.
        Furthermore, the statements at issue were properly admitted under the
        excited utterance exception to the rule against hearsay. The district court’s
        ruling denying Bowens’ motion to quash was not clearly erroneous.

Doc. 2-2, at 2. (citations omitted)

        Where a § 2254 habeas claim has been adjudicated on the merits by the state courts,

this Court’s review is “sharply limited” by the Antiterrorism and Effective Death Penalty

Act of 1996 (AEDPA), Smith v. Aldridge, 904 F.3d 874, 880 (10th Cir. 2018), and

“exquisitely deferential to the state court’s resolution of the defendant’s claims.” Black v.

Workman, 682 F.3d 880, 891–93 (10th Cir. 2012). Under AEDPA, the Court defers to the

state court’s merits adjudication of a claim unless it “(1) resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States, or (2) resulted in a decision that

was based on an unreasonable determination of the facts in light of the evidence presented

in the State court proceeding.” 28 U.S.C § 2254(d); Underwood v. Royal, 894 F.3d 1154,

1162 (10th Cir. 2018).8

                                                            
8
   The Tenth Circuit has explained this standard further:

Under the “contrary to” clause of § 2254(d)(1), we may grant relief only if the state court arrives at a
conclusion opposite to that reached by the Supreme Court on a question of law or if the state court decides
a case differently than the Court has on a set of materially indistinguishable facts. And under the
“unreasonable application” clause, we may grant relief only if the state court identifies the correct governing


                                                        10
 
        “If this standard is difficult to meet—and it is—that is because it was meant to be.”

Burt v. Titlow, 571 U.S. 12, 20 (2013) (internal quotation marks and citation omitted).

“[H]abeas corpus is a ‘guard against extreme malfunctions in the state criminal justice

systems,’ not a substitute for ordinary error correction through appeal.” Harrington v.

Richter, 562 U.S. 86, 102–03 (2011) (quoting Jackson v. Virginia, 443 U.S. 307, 332 n.5

(1979)). Accordingly, to scale the “formidable barrier” of AEDPA, Burt, 571 U.S. at 19,

state prisoners “must show that the state court’s ruling on the claim being presented in

federal court was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.”

Harrington, 562 U.S. at 103.

        Judge Goodwin found that the OCCA did not unreasonably apply federal law in

denying relief on Ground 2-A. Doc. 33, at 16–18. Judge Goodwin noted that, under the

Sixth Amendment’s Confrontation Clause, “[t]estimonial statements of witnesses absent

from trial [may be] admitted only where the declarant is unavailable, and only where the

defendant has had a prior opportunity to cross-examine.” Crawford v. Washington, 541




                                                            
legal principle from the Court's decisions but unreasonably applies that principle to the facts of the prisoner's
case. An unreasonable application of federal law is different from an incorrect application of federal law.
Indeed, a federal habeas court may not issue the writ simply because that court concludes in its independent
judgment that the relevant state-court decision applied clearly established federal law erroneously or
incorrectly. In evaluating whether the application of a rule was unreasonable, we must consider the rule's
specificity. The more general the rule, the more leeway courts have in reaching outcomes in case-by-case
determinations.

Dodd v. Trammell, 753 F.3d 971, 982 (10th Cir. 2013) (internal quotation marks, citations, and brackets
omitted).


                                                      11
 
U.S. 36, 59 (2004); see also Doc. 33, at 16. In Crawford’s wake, the Tenth Circuit has

offered guidance on when a statement is “testimonial”:

        Synthesizing [Supreme Court precedent], we might today formulate a
        definition of a testimonial statement which reads: a formal declaration made
        by the declarant that, when objectively considered, indicates the primary
        purpose for which the declaration was made was that of establishing or
        proving some fact potentially relevant to a criminal prosecution. Or, to better
        conform to the current state of Tenth Circuit precedent, we might say: A
        formal statement is testimonial if a reasonable person in the position of the
        declarant would objectively foresee that the primary purpose of the statement
        was for use in the investigation or prosecution of a crime. As we recognized
        in [United States v.] Summers, the proper inquiry . . . is whether the declarant
        intends to bear testimony against the accused. And the standard by which a
        court measures the declarant’s intent is an objective one.

United States v. Smalls, 605 F.3d 765, 778 (10th Cir. 2010) (ellipsis original) (internal

quotation marks, citations, and brackets omitted); see also United States v. Clark, 717 F.3d

790, 816 (10th Cir. 2013). Agreeing with the OCCA, Judge Goodwin concluded that the

statements at issue were plainly not testimonial, as K.L., the declarant, neither made them

in a formalized setting nor objectively intended that they be used in a subsequent

prosecution. Doc. 33, at 17. Accordingly, Judge Goodwin found Ground 2-A meritless, as

Petitioner’s confrontation rights were not implicated by non-testimonial statements.9



                                                            
9
    Petitioner also contests the state courts’ conclusion that K.L.’s statements fell within the “excited
utterance” exception to the hearsay rule. See Doc. 1, at 6–7; Doc. 19, at 4–12; see also Fed. R. Evid. 803(2)
(excepting an “Excited Utterance” from the exclusionary rule against hearsay, “regardless of whether the
declarant is available as a witness,” and defining it as “[a] statement relating to a startling event or condition,
made while the declarant was under the stress of excitement that it caused”); 12 O.S. § 2803(2) (same).
Judge Goodwin considered these hearsay arguments in his analysis of Grounds 2-B and 2-C. See Doc. 33,
at 10–11, 29–31. The Court agrees with Judge Goodwin’s consideration. See pp. 14, 20–21 infra. Moreover,
the OCCA, in considering Ground 2-A as raised on Petitioner’s direct appeal, concluded that the state
district court rightly found K.L.’s statements to be excited utterances. Doc. 2-2, at 2; see also Doc. 33, at
12–13. The OCCA’s conclusion is not unreasonable or contrary to federal law, and Petitioner’s objection
fails to call it into question.


                                                       12
 
        The Court agrees with Judge Goodwin and finds that the OCCA’s denial of relief

on this ground was not a decision contrary to or involving an unreasonable application of

clearly established federal law. Moreover, Petitioner’s objection to the R&R regarding

Ground 2-A merely restates his underlying argument. That is, Petitioner fails to show error

in Judge Goodwin’s assessment of the issue—while Petitioner may believe that K.L.’s

statements were inadmissible, testimonial hearsay, he cannot show that the OCCA

unreasonably applied or acted contrary to federal law in disagreeing with him.

Accordingly, the R&R is adopted as to Ground 2-A, and Petitioner is denied habeas relief.

        Petitioner’s Ground 2-B is slightly less straightforward, though no less meritless.

Unlike with Ground 2-A, Petitioner first raised Ground 2-B in this first application for

postconviction relief. See Doc. 2-3, at 18–25; see also Doc. 2-6. The OCCA found Ground

2-B procedurally barred by Petitioner’s failure to raise it on direct appeal. See Doc. 2-9;

Doc. 33, at 4.10 As with Ground 1, Petitioner must show cause and prejudice or a

fundamental miscarriage of justice to overcome this procedural bar.

        Judge Goodwin assessed Ground 2-B’s merits in determining whether Petitioner

could show ineffective assistance of counsel as cause and prejudice for the procedural

default. See Smith, 550 F.3d at 1267–68 (“[B]ecause Petitioner asserted ineffective

assistance of appellate counsel in failing to raise his substantive . . . claim as cause for his

procedural default, we examine the merits of the claim. . . . Petitioner must show an



                                                            
10
    Petitioner argued in his first postconviction application that his failure to raise Ground 2-B on direct
appeal stemmed from ineffective assistance of his appellate counsel, but the OCCA found Petitioner’s
ineffective assistance claim meritless. See Doc. 2-9, at 2–5.


                                                    13
 
objectively unreasonable decision by the appellate counsel as well as a reasonable

probability that the omitted claim would have resulted in relief.” (internal quotation marks

and citations omitted)). In finding Ground 2-B meritless, Judge Goodwin focused on the

statements K.L. made to her mother, Kassie Shaw—that is, the statements Ms. Shaw

testified about in Petitioner’s first preliminary hearing. See Doc. 33, at 10–11. Judge

Goodwin concurred with the OCCA’s conclusion on direct appeal: the victim’s statements

were properly admitted because they were not testimonial in nature (obviating any

Confrontation Clause objections) and fell within the excited utterance exception to the

hearsay rule. See id.; see also Doc. 2-2, at 2. This analysis overlaps with the substance of

Petitioner’s Ground 2-A, which focuses on the testimony of the victim’s mother at the first

preliminary hearing. See Doc. 1, at 6–7; see also pp. 12–13 supra.

       In his objection, however, Petitioner insists that, under Ground 2-B, he is arguing

that the state court’s use of the first preliminary hearing transcripts themselves—

irrespective of whether the underlying testimony should have been admitted in the first

place—was a critical error. See Doc. 34, at 1–2 (“Kassie Shaw’s Testimony may have been

admissible in the initial preliminary hearing, when petitioner’s counsel at that time was

able to cross-examine her on her testimony, but . . . in the Second preliminary hearing,

when Ms. Shaw’s testimony, from the prior preliminary hearing was introduced against the

petitioner in the form of transcripts, in lieu of a personal examination, the petitioner was

denied his constitutional right to confrontation.” (emphasis original)). To support this

assertion, Petitioner seizes on the following language from Crawford:




                                            14
 
       Where testimonial evidence is at issue . . . the Sixth Amendment demands
       what the common law required: unavailability and a prior opportunity for
       cross-examination. We leave for another day any effort to spell out a
       comprehensive definition of “testimonial.” Whatever else the term covers, it
       applies at a minimum to prior testimony at a preliminary hearing, before a
       grand jury, or at a former trial; and to police interrogations. These are the
       modern practices with closest kinship to the abuses at which the
       Confrontation Clause was directed.

Crawford, 541 U.S. at 68 (emphasis added). The transcripts admitted at the second

preliminary hearing contained Ms. Shaw’s prior testimony at the first preliminary hearing.

Thus, says Petitioner, Ms. Shaw’s statements were testimonial under Crawford because

they were given at a preliminary hearing. And because the state did not establish that Ms.

Shaw was unavailable to testify at the second preliminary hearing, the state court erred by

admitting her testimonial statements through the transcripts. See Doc. 34, at 1–4.

       Petitioner’s objection is unavailing. As a threshold matter, the Confrontation Clause

likely did not even apply to Petitioner’s preliminary hearings. See Pennsylvania v. Ritchie,

480 U.S. 39, 52 (1987) (plurality opinion) (“[T]he right to confrontation is basically a trial

right” (internal quotation marks and citation omitted)); Barber v. Page, 390 U.S. 719, 725

(1968) (“The right to confrontation is basically a trial right. . . . A preliminary hearing is

ordinarily a much less searching exploration into the merits of a case than a trial, simply

because its function is the more limited one of determining whether probable cause exists

to hold the accused for trial.”); United States v. Mitchell-Hunter, 663 F.3d 45, 51–52 (1st

Cir. 2011) (“[Defendant] does not point to a single case extending the right to confrontation

beyond the context of trial, although there is extensive case law declining to apply the

confrontation right to various pre- and post-trial proceedings.”); Peterson v. California,



                                             15
 
604 F.3d 1166, 1170 (9th Cir. 2010) (“[T]he admission of hearsay statements at a

preliminary hearing does not violate the Confrontation Clause.”); United States v. Andrus,

775 F.2d 825, 836 (7th Cir. 1985) (“The confrontation right applies at trial. . . .

Consequently, the sixth amendment does not provide a confrontation right at a preliminary

hearing.” (citing United States v. Harris, 458 F.2d 670, 677–78 (5th Cir. 1972)); United

States v. Hernandez, 778 F. Supp. 2d 1211, 1219–27 (D.N.M. 2011) (collecting cases and

concluding that the Confrontation Clause does not apply “to detention hearings o[r] other

preliminary hearings”); cf. United States v. Bustamante, 454 F.3d 1200, 1202 (10th Cir.

2006) (“Crawford concerned the use of testimonial hearsay statements at trial and does not

speak to whether it is appropriate for a court to rely on hearsay statements at a sentencing

hearing. . . . We see nothing in Crawford that requires us to depart from our precedent that

constitutional provisions regarding the Confrontation Clause are not required to be applied

during sentencing proceedings.” (internal quotation marks and citation omitted)).

       Regardless, even if the Confrontation Clause applied to the preliminary hearings,

Petitioner waived his confrontation rights vis-à-vis the first preliminary hearing transcripts.

The second preliminary hearing transcript shows that Petitioner’s defense counsel

consented to the use of the first preliminary hearing transcript while continuing to argue

that K.L.’s statements were inadmissible, testimonial hearsay. See Second Prelim. Hr’g Tr.

6–9, 11–13, 16–17; see also Feb. 29, 2013 Prelim. Hr’g Min., O.R. 211 (“[T]he State and

Defendant through counsel have agreed to introduce and utilize the testimony/transcript of

the November 7, 2011 and November 16, 2011 preliminary hearings . . . . The witnesses

and testimony would be the same. However, Defendant asserts his objection that [the]


                                              16
 
testimony is inadmissible as hearsay and pursuant to . . . Crawford . . . .”); id. (noting that

“Motion to exclude testimony—Hearsay and Crawford objections by Defense” is

“overruled”).11 “[C]ounsel in a criminal case may waive his client’s Sixth Amendment

right of confrontation by stipulating to the admission of evidence, so long as the defendant

does not dissent from his attorney’s decision and so long as it can be said that the attorney’s

decision was a legitimate trial tactic or part of a prudent trial strategy.” United States v.

Aptt, 354 F.3d 1269, 1282 (10th Cir. 2004) (internal quotation marks and citation omitted);

see also Melendez-Diaz v. Massachusetts, 557 U.S. 305, 314 n. 3 (2009) (“The right to

confrontation may, of course, be waived . . . .”). Petitioner gives no indication that he

disagreed with his defense counsel’s decision to allow the state court to rely on the first

preliminary hearing transcript—and given that his counsel still objected to the admission

of those portions of Ms. Shaw’s testimony concerning statements K.L. made to her,

Petitioner cannot argue that counsel’s judgment was unsound. At bottom, Petitioner

disagrees with the state court’s ruling concerning Ms. Shaw’s testimony as to K.L.’s

statements—the substance of Ground 2-A of his habeas petition. Petitioner’s attempts to


                                                            
11
    At the second preliminary hearing, the district judge asked Mr. Hoehns, Petitioner’s defense counsel, “So
. . . you have no objection to the . . . Court just utilizing the transcript of that prior preliminary hearing. You
are just objecting to the portions of that from which the mother testified on hearsay statements?” Second
Prelim. Hr’g Tr. 8–9. Mr. Hoehns responded, “That would be correct, Judge.” Id. at 9. The judge asked
again, later in the hearing, “is everybody in agreement that we can use the transcript?” Id. at 12. Mr. Hoehns
replied, “With the exception of those statements that we’re objecting to, Judge.” Id. Addressing defense
counsel’s hearsay and confrontation objections, the district judge stated, “if I rule in the State’s favor, then
I would just look at the preliminary hearing and . . . transcript and make my orders.” Id. at 13. Mr. Hoehns
agreed with this assessment, replying, “I believe that would be correct, Judge.” Id. As the transcript from
the second preliminary hearing shows, the evidentiary debate centered on the victim’s statements, offered
into evidence through her mother’s testimony. Petitioner’s attorney did not object to the use of the first
preliminary hearing transcripts overall—only those portions containing testimony that was objected to at
the first preliminary hearing.


                                                       17
 
now manufacture a separate argument pertaining to the transcripts qua transcripts is

unconvincing and meritless—and it certainly does not offer Petitioner a basis upon which

to establish that his appellate counsel was ineffective for failing to raise the argument on

direct appeal, a necessity if Petitioner is to overcome the procedural bar applicable to

Ground 2-B. Accordingly, having defaulted Ground 2-B and failed to show cause and

prejudice or a fundamental miscarriage of justice, Petitioner is denied habeas relief.

       (C)    Ground 3

       Petitioner objects to Judge Goodwin’s disposition of his third ground for habeas

relief, which concerns alleged prosecutorial misconduct. See Doc. 1, at 8; Doc. 34, at 6–9;

Doc. 36, at 14–20. Specifically, Petitioner alleges that the state committed prosecutorial

misconduct by (1) repeating before the jury that Petitioner committed rape; (2) seeking

sympathy from the jury for K.L.; (3) arguing facts not in evidence; (4) questioning

witnesses in a conclusory, rhetorical, or argumentative manner; (5) calling Petitioner a liar;

(6) presenting cumulative evidence; (7) vouching for the credibility of Lauren Donaldson,

one of the state’s witnesses; and (8) attempting to shift the burden of proof onto Petitioner.

See Doc. 1, at 8; Doc. 33, at 18. Petitioner raised these prosecutorial misconduct grounds

on direct appeal, and the OCCA denied him relief:

       [Petitioner] complains that several instances of prosecutorial misconduct
       deprived him of his right to a fair trial. When the challenged actions of the
       prosecutor are read and viewed in context, considering the corresponding
       arguments of defense counsel and the strength of the evidence, there is
       nothing in any of the challenged actions, individually or cumulatively, that
       deprived [Petitioner] of a fair trial.

Doc. 2-2, at 2–3.



                                             18
 
       “Generally, there are two ways in which prosecutorial misconduct. . . . can result in

constitutional error”: (1) “it can prejudice a specific right as to amount to a denial of that

right,” or, “absent infringement of a specific constitutional right,” (2) “a prosecutor’s

misconduct may in some instances render a habeas petitioner’s trial so fundamentally

unfair as to deny him due process.” Littlejohn v. Trammell, 704 F.3d 817, 837 (10th Cir.

2013) (internal quotation marks, citations, ellipses, and brackets omitted). While Judge

Goodwin found that Petitioner’s burden-shifting argument stated an alleged deprivation of

a specific constitutional right, he concluded that Petitioner failed to show that the

prosecutor’s conduct in fact deprived him of his rights. See Doc. 33, at 19–20. As to the

remaining episodes of alleged prosecutorial misconduct, Judge Goodwin concluded that

they did not render Petitioner’s trial fundamentally unfair, and—in terms of AEDPA’s

standard—Petitioner did not demonstrate that the OCCA’s denial of relief was contrary to

or rooted in an unreasonable application of federal law. See id. at 20–29.

       Petitioner objects to Judge Goodwin’s treatment of Ground 3, but his objection

merely reiterates arguments he presented on direct appeal and in his habeas petition. See

Docs. 34, 36. Petitioner fails to call into question Judge Goodwin’s thorough analysis of

Ground 3, and the Court agrees with Judge Goodwin’s conclusions. Accordingly, the R&R

as to Ground 3 is adopted, and Petitioner is denied relief.

       (D)    Grounds 2-C, 5, and 6

       Finally, Petitioner objects to Judge Goodwin’s disposition of Grounds 2-C, 5, and

6—the “Additional Grounds” for relief asserted in Petitioner’s supplement to the habeas

petition. See Doc. 19, Doc. 33, at 29–31. In Ground 2-C, Petitioner argues that the state


                                             19
 
court erred in admitting K.L.’s statements as “excited utterances” at trial. See Doc. 19, at

4–12. In Ground 5, Petitioner contends his due process and confrontation rights were

violated when the state court admitted testimonial hearsay statements from Kassie Shaw at

his first preliminary hearing. Id. at 12–19. In Ground 6, Petitioner asserts that the state

presented insufficient evidence at his second preliminary hearing to establish probable

cause that he committed Lewd Molestation. Id. at 19–25. These additional grounds were

raised in Petitioner’s third postconviction relief petition, see Doc. 32, which was denied by

the state court and dismissed on appeal by the OCCA. See Doc. 19-1.

       As with Ground 1, not only are Petitioner’s additional grounds procedurally barred,

pursuant to the OCCA’s order, but Petitioner has also defaulted any ineffective assistance

of counsel claim he may have raised to overcome the procedural bar. See Doc. 33, at 30-

31. Moreover, Petitioner fails to show that he is entitled to pursue these claims under the

miscarriage-of-justice exception. Id. at 31. Petitioner lists these grounds for relief in his

objection, but he fails to show any error in the R&R. Accordingly, the Court adopts the

R&R as to these additional grounds and denies Petitioner habeas relief.

III.   Conclusion

       Having concluded its de novo review, the Court ADOPTS Judge Goodwin’s R&R

in full and DENIES Petitioner’s habeas petition. Pursuant to Rule 11(a) of the Rules

Governing Section 2254 Proceedings, the Court must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant for habeas relief. A

certificate of appealability may issue only if the applicant has made “a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy this standard, the


                                              20
 
movant must demonstrate that reasonable jurists would find the district court’s assessment

of the constitutional claims debatable or wrong. See United States v. Parker, 720 F.3d 781,

785 (10th Cir. 2013). For the reasons stated above, the Court finds that Petitioner has not

satisfied this standard and so DENIES a certificate of appealability as to its ruling on

Petitioner’s § 2254 petition.

       Judge Goodwin’s thorough and well-reasoned Report and Recommendation (Doc.

33) is hereby ADOPTED in its entirety and the habeas petition (Doc. 1) is DENIED.

Judgment shall be entered accordingly.

       IT IS SO ORDERED this 26th day of February 2019.




                                            21
 
